UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 8 , 2016 Date of Report (Date of earliest event reported) The Grilled Cheese Truck, Inc. (Exact name of registrant as specified in its charter) Nevada 000-54070 27-3120288 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4570 Campus Drive, Suite 1, Newport Beach, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (949) 478-2571 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02. Unregistered Sale of Equity Securities On February 5, 2016, The Grilled Cheese Truck, Inc.’s (“Company”), Chairman, Robert Lee, converted $480,421.33 of deferred compensation into shares of the Company’s common stock at a rate 0f $0.51 per share, or 942,003 shares in total. This issuance was pursuant to the exemption in 4(a)(2) of the Securities Act of 1933. Item 8. Other Items. On February 9, 2016, the Company issued a press release regarding Mr. Lee’s conversion of deferred income to shares. Item 9. Financial Statements and Exhibits. Exhibit No. Description Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE GRILLED CHEESE TRUCK, INC., Date: February 8, 2016 By: /s/ Robert Lee Robert Lee, Chairman
